EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with DAVID PETERSON on August 10, 2021.
The application has been amended as follows:
Claim 8, line 3: “coupled to the motor” was changed to --coupled to the fan motor--.
Claim 8, line 5: “to the air inlet region” was changed to --to the primary air inlet region--.
Claim 8, lines 7-9: “one or more support members that hold the motor in relation to the inlet funnel, wherein at least one motor support member is configured to channel air through the motor support member” was changed to --at least one support member that hold the fan motor in relation to the inlet funnel, wherein the at least one motor support member is configured to channel the air through the at least one motor support member--.
Claim 8, line 11: “draw air” was changed to --draw the air--.
Claim 10, line 2: “the air inlet” was changed to --the primary air inlet--.
REASONS FOR ALLOWANCE
Claims 8, 10 and 12 – 14 are allowed for the reasons stated in the last office action, dated March 16, 2021. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467.  The examiner can normally be reached on M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




/CHIRAG JARIWALA/Examiner, Art Unit 3746